Title: From George Washington to Major General Stirling, 13 September 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord
          Hd Qrs West-point 13 Sepr 1779.
        
        Some circumstances having made it necessary to station Major Lee’s corps at Monmouth, your Lordship will have his post at Paramus occupied by Lt Col. Washington—Inclosed is a letter directing him to take your orders on this occasion. I am my Lord Your Lordships
        
          G.W.
        
      